 

FILED
STATESVILLE, NC

DEC 1-2 2019
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA U.S. District Court
Western District of N.C.
MISC. NO.

1:15 -mc- 8

IN RE: ALLOCATION OF CRIMINAL AND CIVIL CASES FROM
THE ASHEVILLE AND BRYSON CITY DIVISIONS

ORDER

The following case assignment allocations will be applied in the Asheville Division
(which includes the former Shelby Division) and the Bryson City Division. This Order
supersedes all other prior orders as they may relate to the Asheville and Bryson City Divisions,
except as referred to herein. Unless specifically stated otherwise, these case assignment

allocations are effective January 1, 2020.

Li The criminal cases in the Asheville and Bryson City Divisions shall be assigned
to Judge Reidinger and Judge Cogburn. The docket shall be divided, as nearly as
is practical, such that 4/5 (80%) of the defendants are assigned to Judge Reidinger
and 1/5 (20%) are assigned to Judge Cogburn, provided that all defendants in the
same indictment and in related cases should be assigned to the same judge unless
such is impractical. The Clerk is authorized to make such adjustments in the
docket as necessary to effectuate this provision.

2, Nothing in this Order shall be construed to mean that a case or a defendant shall
be reassigned to a different judge as a result of a superseding indictment. Any
such case in which a superseding indictment is issued shall remain with the judge
to whom the case was originally assigned.

3, Any criminal case filed in the Asheville Division in which Judge Reidinger must
recuse himself due to a conflict shall be assigned first to Judge Cogburn, then to
Judge Bell, then to Judge Conrad, and then to Chief Judge Whitney.

4, Any criminal case filed in the Asheville Division in which Judge Cogburn must
recuse himself due to a conflict shall be assigned first to Judge Reidinger, then to
Judge Bell, and then Judge Conrad, and then to Judge Whitney.
 

10.

11.

12.

Judge Reidinger shall be assigned 374 of all civil cases and Judge Cogburn 1/4 of
all civil cases from the Asheville and Bryson City Divisions. This provision shall
not apply or pertain to death penalty cases, prisoner cases, asbestos cases and
social security cases which are the subject of a separate order or other provisions
herein. All asbestos cases shall be assigned to Judge Reidinger.

Any civil case in which Judge Reidinger has a conflict shall be reassigned in the
following order taking into consideration potential conflicts: first to Judge
Cogburn, then to Senior Judge Mullen, then to Judge Bell, then to Judge
Conrad, and then to Judge Whitney.

Any civil case in which Judge Cogburn has a conflict shall be reassigned in the
following order taking into consideration potential conflicts: first to Judge
Reidinger, then to Senior Judge Mullen, then to Judge Bell, then to Judge Conrad,
and then to Judge Whitney.

Judge Reidinger shall continue to be assigned all "prisoner cases" (cases in which
the plaintiff is a former criminal defendant which case pertains to his/her
conviction, including those alleging claims pursuant to 28 U.S.C. 2255, 2241 ,
1651, audita querella or corum nobis, but not those identified below in Paragraph
I 1) in which he was the presiding judge in the underlying criminal case. He shall
also be assigned all such prisoner cases in which Judge Thornburg was the
presiding judge in the underlying criminal case.

Any case that is remanded for further proceedings pursuant to a mandate of the
U.S. Court of Appeals for the Fourth Circuit in which Judge Thornburg was the
presiding judge shall be assigned to Judge Reidinger,

Chief Judge Whitney shall be assigned all prisoner pro se cases filed pursuant to
42 U.S.C. 1983 and 28 U.S.C. 2254 (non-death penalty cases).

All miscellaneous matters from the Asheville and Bryson City Divisions shall be
assigned to Judge Reidinger and Judge Cogburn on an equal basis, to the extent
practical.

Non-consent civil cases are referred to Magistrate Judge Metcalf for all pretrial
proceedings in accordance with Judge Reidinger’ s and Judge Cogburn's referral
orders apart from all social security cases which are addressed in a separate
order, Consent cases will be handled by Magistrate Judge Metcalf for all
purposes and in all respects. Pretrial matters in criminal cases are referred to
Magistrate Judge Metcalf.
 

The Clerk is directed to serve copies of this Order to all district court judges, all
magistrate judges, the United States Attorney, the Federal Defender's Office; the Chief United

States Probation Officer, the United States Marshal, all deputy clerks and all court

reporters.
+h
SO ORDERED THIS JB pDAYor Dece sree? 2019.

Prank D. Whitney, Chief
istrict Jud

 
   

 

    
   

  

Marti?) Reidinger
istrict Judge

 

Kenneth D. Bell
US. District Judge USS. District Judge

 
